Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Comtech Telecommunications Corp.: We consent to the incorporation by reference in the registration statements on Form S-8 (Nos. 333-143548, 333-125625, 333-51708 and 333-166754) of Comtech Telecommunications Corp. of our reports dated September23, 2010, relating to the consolidated balance sheets of Comtech Telecommunications Corp. and subsidiaries as of July 31, 2010 and 2009, and the related consolidated statements of operations, stockholders’ equity and comprehensive income and cash flows, for each of the years in the three-year period ended July 31, 2010, and the related financial statement schedule, and the effectiveness of internal control over financial reporting as of July 31, 2010, which reports appear in the July 31, 2010 Annual Report on Form10-K of Comtech Telecommunications Corp. Our report on the Company’s consolidated financial statements referred to above contains an explanatory paragraph relating to the Company’s change in method of accounting for its 2% convertible senior notes for fiscal year 2009 and 2008 due to the adoption of FASB ASC Subtopic 470-20, “Debt — Debt with Conversion and Other Options”, which became effective August1, 2009. Melville, New York September23, 2010
